Title: James Madison to Henry Peter Brougham, 5 January 1828
From: Madison, James
To: Brougham, Henry Peter


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 5. 1828
                            
                        


                        Your letter of Octr. 20. on the subject of Professor Long having met with delays, I had not the honor of
                            receiving it till a few days ago.
                        The great respect due to the wishes on the part of the London University, and the disposition felt here to
                            accommodate the views of Mr. Long, create much reluctance at holding him to engagements at variance with both. On the
                            other hand the great importance of his services where he is, and the known difficulty of replacing them, even with the aid
                            kindly proffered by him, make us anxious to avoid, if possible, the parting with him prematurely.
                        When his appointment in the London University & his desire to avail himself of it became known, our
                            hope was that his attendance would not be called for, before his stipulated term would have expired. Since it has been
                            understood to be the wish of the Council that he might be released from his engagement in time to be in London within the
                            autumn of the present year, we have not despaired that he might be allowed, without renouncing his new prospects, to
                            remain with us till a successor could be provided. I learn from Mr. Long that he has written two letters on this view of
                            the subject, neither of which could have been recd. at the date of yours. As they will have brought the subject again to
                            the attention of the council, an opportunity will have been presented of comparing the circumstances of the two
                            Institutions, and of inferring the greater difficulty here of providing a temporary substitute than where adequate
                            Instructors are so much more numerous. Whilst it is our wish that Mr. Long may not be ultimately disappointed in what he
                            appears to have so much at heart, we cannot be insensible of the disadvantage to our Infant Institution from his departure
                            before provision can be made for the occurrence.
                        I beg you, Sir, to be assured of the value placed on the friendly sentiments expressed towards our
                            University, and of the sincerity with wch. the best wishes are returned for the prosperity of that now rising up in a
                            position & under auspices, which promise such aids to the cause of intellectual and social improvement. The two
                            Institutions having kindred views may well have the feelings mutually expressed by them.
                        
                            
                                
                            
                        
                    